Citation Nr: 1225808	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  09-26 852	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine (low back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1984 to July 1988, from September 1989 to October 1993, and from February 1998 to September 2000.  He had periods of active duty for training (ACDUTRA) including from September 14, 2003, to September 25, 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded for additional development in April 2012.  The Veteran waived agency of original jurisdiction (AOJ) review of additional evidence he submitted in June 2012.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2012, the Board remanded the case for additional development to include action to: 1) obtain outstanding pertinent VA treatment records dated after April 2009 and 2) to schedule the Veteran for a VA orthopedic examination for an evaluation of his service-connected arthritis of the lumbar spine and "any associated neurological abnormalities."  The Board notes that an April 2012 report included in the claims file shows VA treatment records dated from April 2009 to October 2011 were added to a Virtual VA electronic record.  The Veteran was provided a VA examination in May 2012.  

In the May 2012 VA examination report, the examiner noted the claims file had been reviewed and concluded there were no neurogenic abnormalities related to the thoracolumbar spine disorder and no signs of radiculopathy. Unfortunately, the Virtual VA electronic record noting the Veteran's complaints of bowel and bladder urgency was not acknowledged or addressed in the VA examination report or in the May 2012 SSOC.  See Virtual VA record. 

The Court has held that a remand by the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  The May 2012 VA examination report is inadequate in that it did not properly address the Veteran's neurological symptoms, as directed by the Board in its April 2012 remand.  

On remand, more recent evidence should be reviewed to include VA treatment records dated in 2011 and 2012, submitted by the Veteran in June 2012, which include additional information as to his bowel and bladder complaints and a diagnosis of lumbar radiculitis. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment pertinent to the issue remaining on appeal.  After he has signed the appropriate releases, records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain all pertinent VA treatment reports.  All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified in accordance with the regulatory provisions of 38 C.F.R. § 3.159 as to any unsuccessful efforts in this regard and provided an opportunity to obtain and submit those records for VA review.  

2.  The Veteran's claims file should be returned to the May 2012 VA examiner for clarification of the provided opinion based upon a review of the complete record to include the Virtual VA file, which notes complaints of urinary urgency, fecal incontinence, and a diagnosis of lumbar radiculitis.  All indicated examinations, tests, and studies are to be performed, to include an additional electromyography (EMG) study if necessary for an adequate opinion.

If the May 2012 VA examiner is unavailable, the Veteran should be provided another examination by an appropriate VA medical specialist, for an opinion as to the current nature and extent of his service-connected degenerative disc disease of the lumbar spine.  All indicated tests and studies are to be performed, including range of motion studies.  An opinion must be provided as to whether or not the service-connected lumbar spine disability is presently or at any time during the course of this appeal manifested by associated objective neurologic abnormalities.  

Prior to the examination, the claims folder and a copy of this remand must be made available for review of the case.  A notation to the effect that this records review took place should be included in the report of the examiner.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

